The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination. 
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/355,085, filed March 15, 2019, now U.S. Patent No. 11,224,590 B2, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/644,033, filed March 16, 2018.

Information Disclosure Statements
	Applicant’s Information Disclosure Statements filed December 30, 2021 (two pages) and July 13, 2022 (one page) have each been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A/B (three pages total), the Examiner has considered the cited references. 

Priority
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/355,085, filed March 15, 2019, now U.S. Patent No. 11,224,590 B2, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/644,033, filed March 16, 2018.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
	The disclosure of prior-filed U.S. Provisional Patent Application No. 62/644,033, filed March 16, 2018, fails to provide adequate written support and/or enabling guidance as set forth under 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the full scope of subject matter instantly claimed1. Specifically, the ‘033 disclosure fails to provide sufficient enabling guidance supporting the correlation between inhibition of diacylglycerol O-acyltransferase 1 (DGAT1) and the treatment or prevention of gastrointestinal dysfunctions, such as opioid-induced constipation (OIC) (particularly in a subject that is receiving opioid therapy) as claimed (claims 1-6, 11-13). The ‘033 disclosure describes the role of DGAT in the “metabolism of cellular glycerolipids”, further teaching that “DGAT1 is mainly located in absorptive enterocyte cells that line the intestine and duodenum where it reassembles triglycerides that were decomposed through lipolysis in the process of intestinal absorption” (p.3, para.1-2), but fails to provide adequate enabling guidance to correlate the effect of DGAT1 inhibition to affect triglyceride synthesis with therapeutic activity in the treatment or prevention of any type of gastrointestinal dysfunction as claimed (claims 1, 6-10), or more specifically, the treatment or prevention of various forms of constipation, including OIC (claims 2-5, 11-18). As such, the instant claims are not entitled to the benefit of the earlier filing date of the ‘033 disclosure. 
	Accordingly, the effective filing date of claims 1-18 is March 15, 2019 (the filing date of the parent ‘085 application). 
	The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment or prevention of OIC via administering the DGAT1 inhibitor pradigastat, does not reasonably provide enablement for the treatment of any form of constipation, particularly chronic idiopathic constipation, irritable bowel syndrome with constipation (IBS-C), OIC or constipation due to pregnancy, medication or neurological disorder, via administering any (other) DGAT1 inhibitor. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) as to undue experimentation. The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the predictability or unpredictability in the art; 
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and
8) the relative skill of those skilled in the art. 

The relevant factors are addressed below.
Note that the specification must be enabling as of the filing date, which is March 15, 2019 (the filing date of the parent ‘085 application). MPEP §2164.05(a). 
Applicant’s invention is directed to a method of treating or preventing gastrointestinal dysfunction in a subject in need thereof comprising administering to the subject a DGAT1 inhibitor, whereby symptoms of the gastrointestinal dysfunction are reduced (claim 1). Applicant further limits the gastrointestinal dysfunction to constipation (claim 2), more specifically, chronic idiopathic constipation, IBS-C, OIC, or constipation due to pregnancy, medication, or a neurological disorder (claims 3-4), or OIC in which the subject is receiving treatment with opioids (patent claim 5). Applicant defines the DGAT1 inhibitor as a small molecule (claim 6), particularly pradigastat (claim 7), the DGAT1 inhibitor 3-(4-(6-(5-(4-methoxyphenyl)-1,3,4-oxadiazol-2-yl)-1H-benzo[d]imidazol-2-yl)-3,5-dimethylphenyl)-2,2-dimethylpropanoic acid (claim 8), or a DGAT1 inhibitor antibody (claim 9), and further limits the subject to a human (claim 10). Instant claims 11-18 define a substantially similar method, but for the fact that it is clearly limited to the treatment or prevention of OIC.
Keefe et al. (WO 2013/169648 A1; 2013, already of record) teaches that “[d]iacylglycerol acyltransferase (DGAT) functions to catalyze the final step of triglyceride (TG) synthesis” (p.5, para.3). Keefe et al. teaches that “[t]he two isoforms of the enzyme in humans (DGAT1 and DGAT2) are highly expressed in TG synthesizing tissues such as the liver and adipocytes, and to a lesser degree in skeletal muscle and the gut wall” (p.5, para.3). Keefe states, “DGAT1 plays a modest role in TG metabolism in the gut wall by re-esterifying absorbed dietary lipid into TG”, further noting that “[w]hen given a high fat meal, DGAT1-deficient mice are resistant to the typical postprandial hypertriglyceridemia as a result of decreased chylomicron production” (p.5, para.3). Keefe et al. further teaches the use of DGAT1 inhibitors, including pradigastat, for the treatment of hypertriglyceridemia, particularly chylomicronemia, to control triglyceride levels in such subjects (p.4, para.3-p.5, para.2). Meyers et al. (U.S. Patent No. 9,061,012 B2; 2015, already of record) further corroborates these findings, teaching that DGAT1 inhibitors, including pradigastat, are effective to reduce postprandial triglyceride levels to a clinically significant extent in patients with chylomicronemia syndrome (abstract; col.3, l.10-34), as does Meyers et al. (“Effect of the DGAT1 Inhibitor Pradigastat on Triglyceride and apoB48 Levels in Patients with Familial Chylomicronemia Syndrome”, Lipids in Health and Disease, 2015; 14, Article No. 8, p.1-9, already of record), which teaches that pradigastat is “a potent and selective small-molecule DGAT1 inhibitor” effective to decrease triglyceride synthesis and secretion, which results in “blunted postprandial hypertriglyceridemia” (col.1, para.3, p.2). 
The role of DGAT1 in fecal output – and, thus, its expected role in the treatment of various forms of constipation – was not clearly elucidated at the time of the instant invention in 2019. Haas et al. (“DGAT1 Mutation is Linked to a Congenital Diarrheal Disorder”, J Clin Invest, 2012; 122(12):4680-4684) teaches that DGAT1 loss-of-function genetic mutations were associated with the occurrence of congenital diarrheal disorders – conditions characterized by severe, intractable diarrhea (abstract; col.1, para.1-2, p.4680; col.2, para.6, p.4681). Takemoto et al. (“Diacylglycerol Acyltransferase 1/2 Inhibition Induces Dysregulation of Fatty Acid Metabolism and Leads to Intestinal Barrier Failure and Diarrhea in Mice”, Physiological Reports, 2020; 8:e14542) – which was published after Applicant’s filing in 2019 - teaches that, while “[l]oss-of-function mutations in DGAT1 cause watery diarrhea in humans”, such “mechanisms underlying the relationship between altered DGAT activity and diarrhea remain largely unclear” in humans (abstract; col.1, para.2, p.2). In an effort to elucidate such mechanisms, Takemoto et al. describes an experimental study of DGAT1 and DGAT2 inhibition on dietary triacylglycerol absorption and diarrhea in mice using the DGAT1 inhibitor PF-04620110 and the DGAT2 inhibitor PF-06424439 coupled with feeding of a high-fat diet, observing that simultaneous administration of the DGAT1 and DGAT2 inhibitors induced severe watery diarrhea (which appeared to be caused by intestinal barrier dysfunction due to dysregulation of cytotoxic fatty acid metabolism), but observed that DGAT1 or DGAT2 inhibition individually did not induce this same diarrheal effect (abstract; col.1, para.3-col.2, para.1, p.2). Such teachings fail to clearly establish a predictable role of DGAT1 inhibition in affecting fecal output or inducing laxation in a manner that would have been reasonably expected to effectively treat various forms of constipation. 
Additionally, laxative therapies were not known to have clear efficacy in the treatment of constipation disorders (such as, e.g., chronic idiopathic constipation, IBS-C, or OIC) at the time of the instant invention. Wilson et al. (“Lubiprostone in Constipation: Clinical Evidence and Place in Therapy”, Ther Adv Chronic Dis, 2015; 6(2):40-50) teaches that “[c]onstipation is one of the most common functional bowel disorders encountered by primary care providers and gastroenterologists. Disorders of chronic constipation including irritable bowel syndrome with constipation, chronic idiopathic constipation, and opioid-induced chronic constipation, are associated with significant medical costs and a negative impact on quality of life. Although there is evidence supporting the effectiveness of some over-the-counter laxatives in chronic constipation, currently there is no evidence supporting lifestyle modification, dietary change or over-the-counter laxatives as effective long-term therapy for patients with chronic constipation”, further teaching that “many patients become refractory to one or more OTC laxatives with chronic use” (abstract; col.1, para.1, p.41; col.2, para.2, p.47). Wilson et al. teaches available therapeutic interventions for the treatment of chronic constipation or IBS-C: (i) linaclotide, which “acts peripherally on the guanylate cyclase C (GC-C) receptor located on the luminal surface of intestinal epithelial cells”; (ii) prucalopride, “a selective 5-HT4 receptor agonist with prokinetic activity that is known to accelerate colonic transit and improve constipation related complaints”; or (iii) lubiprostone, which is “a highly selective chloride channel activator” (col.1, para.1-col.2, para.1, p.41). Table 2 of Wilson et al. describes various clinical trials observing the efficacy of lubiprostone in the treatment of chronic constipation, including IBS-C, chronic idiopathic constipation, or OIC (p.44). 
Webster (“Opioid-Induced Constipation”, Pain Medicine, 2015; 16:S16-S21, already of record) reviews available therapies for the treatment of OIC, noting that “[c]lose to one-half of patients on long-term opioids experience OIC and, of those, fewer than half get adequate relief from conventional treatment with laxatives” (col.2, para.6, p.S16). Webster et al. teaches that commonly used laxative therapies include “osmotic agents (e.g., polyethylene glycol solution), which retain water in the gut, and stimulant laxatives (e.g., senna, bisacodyl), which are designated to increase intestinal motility”, but discourages use of bulk laxatives (col.1, para.3, p.S18). Webster teaches that “because the mechanism of OIC differs from that of idiopathic or functional constipation, many first-line treatments for constipation may not be effective for OIC, leaving patients with refractory constipation” (col.1, para.3, p.S18). Webster teaches newer prescription therapies that “target the underlying mechanism of OIC by displacing opioids from the receptors in the GI tract without affecting the centrally activated mechanism that gives rise to analgesia”, which include such peripherally acting mu-opioid receptor antagonist (PAMORA) drugs methylnaltrexone and naloxegol, and further teaches that such therapies may benefit patients that do not respond to first-line laxative therapy (col.1, para.4, p.S18). Webster additionally teaches that lubiprostone (a locally acting chloride channel activator) and prucalopride (a high-affinity serotonin type-4 receptor agonist) are additional OIC therapies that may be employed (col.2, para.3, p.S18). 
As evidenced by the cited teachings above, it is apparent that the prior and contemporaneous art was not aware of the use of a DGAT1 inhibitor for therapeutic use in the treatment or prevention of different forms of constipation – such as chronic idiopathic constipation, IBS-C, OIC or constipation due to medication or underlying medical conditions – and also did not clearly recognize laxative therapy as a predictably effective treatment for such forms of constipation. As such, one of ordinary skill in the art cannot rely upon the state of the art for adequate enabling guidance as to how to use the instantly claimed invention, but rather must rely upon Applicant’s as-filed disclosure to provide the guidance necessary to practice the invention as instantly claimed. 
The working example provided in the as-filed specification describes an experimental mouse model of loperamide-induced constipation2, in which mice were placed on a high-fat diet and treated with loperamide by oral gavage at 10 mg/kg for 3 consecutive days prior to study administration, after which daily loperamide dosing was continued in addition to treatment of the mice with “Product 1” (identified as CAS #956136-95-1, also known as pradigastat) at a dose of 30 mg/kg following loperamide dosing for three days (Example, p.10). Applicant reports that administration of pradigastat (Product 1) at 30 mg/kg “produced a significant increase in fecal pellet output”, as well as wet and dry weights of fecal pellets in the first 1-4 hours after pradigastat administration (Example, p.11; Figs.2-3). 
Applicant’s working example, however, fails to provide any description or disclosure clearly tying the effect of pradigastat to increase fecal output in this animal model of OIC directly to its function of DGAT1 inhibition (such that it would have been reasonable to conclude that other and structurally unrelated DGAT1 inhibitors – including other small molecule or antibody inhibitors - would have also yielded this same effect on fecal output in an OIC experimental animal model). Applicant should note that correlation (i.e., that pradigastat functions as a DGAT1 inhibitor and increased fecal output) does not imply causation (i.e., that the increase in fecal output is specifically a result of DGAT1 inhibition). Applicant’s extrapolation from pradigastat and its demonstrated efficacy in an animal model of OIC to the use of any DGAT1 inhibitor for treating or preventing OIC or other known forms of constipation (e.g., chronic idiopathic constipation, IBS-C, etc.) is not compelling, as the state of the art at the time of the instant invention clearly demonstrated that laxative therapy was not known to be predictably effective in the treatment of chronic and/or intractable forms of constipation (e.g., chronic idiopathic constipation, IBS-C, OIC, etc.) well-known to be mechanistically distinct and commonly refractory to laxative therapy. As a result, Applicant’s as-filed specification fails to clearly enable the full scope of embodiments circumscribed by the instant claims. Applicant is reminded that the standard for enablement is providing sufficient guidance as to how to make and use the claimed invention, not how to make and test the claimed invention with essentially no promise of success.
While the lack of adequate working examples cannot be the sole factor in determining enablement, the unpredictable nature of the art and the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole.
The basis for the present rejection is not simply that experimentation would be required, since it is clear that experimentation in the pharmaceutical, chemical and medical arts is not uncommon, but that the level of experimentation required in order to practice these aspects of the invention in the absence of adequate enabling direction by Applicant would be undue. See In re Angstadt, 537 F.2d 498, 503, 190 USPQ 214, 219 (CCPA 1976), which states, “The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a pharmacologist or medical doctor with several years of experience in the art.
As the cited art and discussion of the above-cited factors establish, the disclosure and supporting examples provided in the present specification, coupled with the state of the art at the time of the invention, fail to imbue the skilled artisan with a reasonable expectation or ability to use the full scope of the invention as instantly claimed. In order to actually use the full scope of the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant’s disclosure as required by 35 U.S.C. §112(a) (pre-AIA  first paragraph) in order to practice the full scope of the invention presently claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bose et al. (WO 2009/112445 A1; 2009).
Bose et al. teaches a method for treating or preventing a disease exacerbated by inadequate phosphatidylcholine production comprising administering to a warm-blooded animal in need thereof a therapeutically effective amount of a DGAT1 inhibitor that increases phosphatidylcholine in vivo (abstract; p.78, claim 1). Bose et al. teaches that the disease exacerbated by inadequate phosphatidylcholine production is ulcerative colitis (p.72, para.4-5; p.88, claim 7). Bose et al. teaches that the warm-blooded animal is a human (p.72, para.1; p.78, claim 2). Bose et al. teaches that the DGAT1 inhibitor compound is a compound of the formula A-L1-B-C-D-L2-E, such as, e.g., (4-{4-[5-(6-trifluoromethyl-pyridin-3-ylamino)-pyridin-2-yl]-phenyl}-cyclohexyl)-acetic acid methyl ester (an ester of pradigastat as claimed; p.12-15; p.24, para.1; p.97, claim 9), or A-Q-B-C-D, such as, e.g., 3-(4-{5-[5-(4-methoxyphenyl)-[1,3,4]-oxadiazol-2-yl]-1H-benzoimidazol-2-yl}-3,5-dimethylphenyl)-2,2-dimethyl-propionic acid3 (p.46-49; Ex.1-62, p.64-66; p.66-70; p.101, claim 10). Bose et al. teaches that phosphatidylcholine is deficient in the intestinal mucosa of patients with ulcerative colitis, as compared to healthy volunteers, and that orally dosed preparations of phosphatidylcholine have demonstrated efficacy in the treatment of symptoms of ulcerative colitis in humans (p.2, para.2). 
In claim 1, Applicant recites “[a] method of treating or preventing gastrointestinal dysfunction” via administration of a DGAT1 inhibitor, “whereby symptoms of the gastrointestinal dysfunction are reduced”. 
Bose et al. teaches the treatment or prevention of ulcerative colitis via increasing phosphatidylcholine as a result of administering a DGAT1 inhibitor. As ulcerative colitis is a condition that affects the colon, wherein the colon is part of the gastrointestinal tract, Bose’s teachings of treating or preventing ulcerative colitis necessarily constitutes a “treating or preventing [of] gastrointestinal dysfunction” as recited in instant claim 1. Also, as Bose et al. teaches that increasing phosphatidylcholine in human subjects with ulcerative colitis was known to mitigate symptoms thereof, Bose’s teachings also clearly provide for the recited effect of reducing “symptoms of the gastrointestinal dysfunction” of claim 1.
Therefore, claims 1, 6-8 and 10 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

3.	Claims 1-4, 6-7, 10-11, 14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers et al. (U.S. Patent No. 9,061,012 B2; 2015). 
Meyers et al. teaches an open-label clinical study of 12 patients with chylomicronemia (six with familial chylomicronemia syndrome (FCS), and six with Type V chylomicronemia) orally administered the DGAT1 inhibitor trans-4-[4-[5-[[6-(trifluoromethyl)-3-pyridinyl]amino]-2-pyridinyl]phenyl]cyclohexane acetic acid sodium salt, which has the chemical structure 
    PNG
    media_image1.png
    120
    283
    media_image1.png
    Greyscale
4, to determine its effects on fasting and postprandial plasma triglycerides (col.19, l.34-49; Ex.4, col.22, l.55-64). Meyers et al. teaches that the patients were treated with the DGAT1 inhibitor at a dose of 20 mg/day for 21 days (col.22, l.65-col.23, l.4). Meyers et al. teaches that the DGAT1 inhibitor was safe and well tolerated by all 12 patients who received treatment at 20 mg/day for three weeks, further noting that triglyceride levels were decreased in the treated patients of both the FCS and Type V groups (col.23, l.66-67; Table 1, col.24, Table 2, col.24). 
In claim 1, Applicant recites “[a] method of treating or preventing gastrointestinal dysfunction in a subject in need thereof” via administering to the subject a DGAT1 inhibitor, “whereby symptoms of the gastrointestinal dysfunction are reduced”.
In claim 11, Applicant recites “[a] method of treating or preventing opioid-induced constipation in a subject in need thereof” via “administering to the subject a pharmaceutical composition comprising a DGAT1 inhibitor”. 
Applicant’s method of claim 1 requires the administration of a DGAT1 inhibitor to a subject in need of prevention of gastrointestinal dysfunction – further defined in claim 2 to constitute constipation, and claims 3-4 to be, specifically, OIC - to yield the recited therapeutic objective of preventing the gastrointestinal dysfunction. Applicant’s method of claim 11 requires the administration of a DGAT1 inhibitor to a subject in need of prevention of OIC to yield the recited therapeutic objective of preventing OIC. As any subject is reasonably in need of prevention of gastrointestinal dysfunction, particularly OIC – including the subjects of Meyers et al. – and further in view of the fact that the claim does not actually explicitly require that the subject is receiving opioid therapy, the resultant effect of preventing OIC must necessarily yield from the practice of Meyers’ method. This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112.
MPEP §2112 states that, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, as long as the function and/or property is reasonably expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment... is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
In claims 6 and 14, Applicant limits the DGAT1 inhibitor to a small molecule. 
In claims 7 and 15, Applicant limits the DGAT1 inhibitor to pradigastat. 
In claims 10 and 18, Applicant limits the subject to a human.
Meyers et al. teaches the administration of the DGAT1 inhibitor pradigastat to human chylomicronemia subjects.
Therefore, claims 1-4, 6-7, 10-11, 14-15 and 18 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

4.	Claims 11, 14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyers et al. (“Effect of the DGAT1 Inhibitor Pradigastat on Triglyceride and apoB48 Levels in Patients with Familial Chylomicronemia Syndrome”, Lipids in Health and Disease, 2015; 14, Article No. 8, p.1-9).
Meyers et al. teaches an experimental study of the DGAT1 inhibitor pradigastat in six patients with FCS, a rare lipid disease caused by complete lipoprotein lipase deficiency, which results in fasting chylomicronemia and severe hypertriglyceridemia (abstract; “Patients”, col.1, para.4, p.7-col.2, para.1, p.7). Meyers et al. teaches that the pradigastat was administered orally once daily for three weeks in each of three treatment periods in a non-randomized sequence of 20 mg (period 1), 40 mg (period 2), and 10 mg (period 3) doses (abstract; “Study Design and Treatments”, col.2, para.2, p.7). Meyers et al. teaches that pradigastat was effective to reduce fasting triglyceride by 41% (20 mg) and 70% (40 mg) over 21 days of treatment, and that such reduction in fasting triglycerides was almost entirely accounted for by a reduction in chylomicron triglyceride (abstract; col.2, para.2, p.2-col.1, para.1, p.3). Meyers et al. teaches that pradigastat was also effective to substantially reduce postprandial TG, as well as fasting and postprandial apoB48 (abstract; col.1, para.2, p.3). Meyers et al. teaches that pradigastat, in conjunction with a very low-fat diet, was safe and generally well tolerated in the treated FCS patients (col.1, para.2, p.7). 
 In claim 11, Applicant recites “[a] method of treating or preventing opioid-induced constipation in a subject in need thereof” via “administering to the subject a pharmaceutical composition comprising a DGAT1 inhibitor”. 
Applicant’s method of claim 11 requires the administration of a DGAT1 inhibitor to a subject in need of prevention of OIC to yield the recited therapeutic objective of preventing OIC. As any subject is reasonably in need of prevention of OIC – including the subjects of Meyers et al. – and further in view of the fact that the claim does not actually explicitly require that the subject is receiving opioid therapy, the resultant effect of preventing OIC must necessarily yield from the practice of Meyers’ method. This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112.
MPEP §2112 states that, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, as long as the function and/or property is reasonably expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment... is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
In claim 14, Applicant limits the DGAT1 inhibitor to a small molecule. 
In claim 15, Applicant limits the DGAT1 inhibitor to pradigastat. 
In claim 18, Applicant limits the subject to a human.
Meyers et al. teaches the administration of the DGAT1 inhibitor pradigastat to human FCS subjects.
Therefore, claims 11, 14-15 and 18 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-4, 6-7, 10-11, 14-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,835,451 B2 in view of Meyers et al. (U.S. Patent No. 9,061,012 B2; 2015). 
‘451 recites the compound
    PNG
    media_image2.png
    123
    303
    media_image2.png
    Greyscale
5, or a pharmaceutically acceptable salt thereof (claim 7). 
‘451 differs from the instant claims only insofar as it does not teach administration of pradigastat to a subject in need of prevention of gastrointestinal dysfunction (claim 1), particularly OIC (claims 2-4, 11), or that the subject is, specifically, a human (claims 10, 18).
Meyers et al. teaches an open-label clinical study of 12 patients with chylomicronemia (six with FCS, and six with Type V chylomicronemia) and fasting triglycerides of > 1000 mg/dL, who were orally administered the DGAT1 inhibitor trans-4-[4-[5-[[6-(trifluoromethyl)-3-pyridinyl]amino]-2-pyridinyl]phenyl]cyclohexane acetic acid sodium salt, which has the chemical structure 
    PNG
    media_image1.png
    120
    283
    media_image1.png
    Greyscale
6, to determine its effects on fasting and postprandial plasma triglycerides (col.19, l.34-49; Ex.4, col.22, l.55-64). Meyers et al. teaches that the patients were treated with the DGAT1 inhibitor at a dose of 20 mg/day for 21 days (col.22, l.65-col.23, l.4). Meyers et al. teaches that the DGAT1 inhibitor was safe and well tolerated by all 12 patients who received treatment at 20 mg/day for three weeks, further noting that triglyceride levels were decreased in the treated patients of both the FCS and Type V groups (col.23, l.66-67; Table 1, col.24, Table 2, col.24). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the ‘451 pradigastat to a human subject with chylomicronemia because Meyers et al. teaches that pradigastat was effective to treat humans with chylomicronemia by reducing fasting and postprandial plasma triglycerides. The skilled artisan would have been motivated to do so because Meyers et al. teaches that such chylomicronemia subjects exhibited significantly elevated plasma triglycerides, and the administration of pradigastat was effective to lower such plasma triglycerides – both fasting and postprandial plasma triglycerides, thereby treating this aspect of the condition. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the ‘451 pradigastat to a human subject with chylomicronemia in view of Meyers’ teachings clearly establishing the efficacy of pradigastat in the treatment of chylomicronemia via its plasma triglyceride-lowering properties.
In claim 1, Applicant recites “[a] method of treating or preventing gastrointestinal dysfunction in a subject in need thereof” via administering to the subject a DGAT1 inhibitor, “whereby symptoms of the gastrointestinal dysfunction are reduced”.
In claim 2, Applicant further defines the gastrointestinal dysfunction as constipation. 
In claims 3-4, Applicant further defines the constipation as, e.g., OIC.
In claim 11, Applicant recites “[a] method of treating or preventing opioid-induced constipation in a subject in need thereof” via “administering to the subject a pharmaceutical composition comprising a DGAT1 inhibitor”. 
Applicant’s method of claim 1 requires the administration of a DGAT1 inhibitor to a subject in need of prevention of gastrointestinal dysfunction (further defined in claim 2 to constitute constipation, and claims 3-4 to be, specifically, OIC) to yield the recited therapeutic objective of preventing the gastrointestinal dysfunction. Applicant’s method of claim 11 requires the administration of a DGAT1 inhibitor to a subject in need of prevention of OIC to yield the recited therapeutic objective of preventing OIC. As any subject is reasonably in need of prevention of gastrointestinal dysfunction, particularly OIC – including the subjects of the ‘451 claims as modified by Meyers et al. – and further in view of the fact that neither claim 1 nor claim 11 actually explicitly requires that the subject is receiving opioid therapy, the resultant effect of preventing OIC must necessarily yield from the practice of the ‘451 claims as modified by Meyers et al. This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112.
In claims 6 and 14, Applicant limits the DGAT1 inhibitor to a small molecule. 
In claims 7 and 15, Applicant limits the DGAT1 inhibitor to pradigastat. 
In claims 10 and 18, Applicant limits the subject to a human.
‘451 in view of Meyers et al. suggests the administration of the DGAT1 inhibitor pradigastat to human subjects with chylomicronemia.
This is a non-provisional nonstatutory double patenting rejection.

6.	Claims 1-4, 6-7, 10-11, 14-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,061,012 B2.
‘012 recites a method for the delay of progression or treatment of chylomicronemia due to FCS comprising administering a therapeutically effective amount of the DGAT1 inhibitor trans-4-[4-[5-[[6-(trifluoromethyl)-3-pyridinyl]amino]-2-pyridinyl]phenyl]cyclohexane acetic acid7, or a pharmaceutically acceptable salt or ester thereof, to a human subject in need of such treatment (patent claim 1). ‘012 recites that administration of the DGAT1 inhibitor reduces postprandial triglyceride levels in the subject (patent claim 2), or treats or delays progression of a symptom selected from recurrent episodes of deposition of triglycerides in the skin in the form of eruptive xanthomas, hepatosplenomegaly, milky white triglyceride in the blood vessels in the back of the eye, and mild neurocognitive deficits due to FCS (patent claim 3). ‘012 further recites that the DGAT1 inhibitor is in the form of its sodium salt (patent claim 4), and further is used at a dose of 5-40 mg (patent claim 5). 
In claim 1, Applicant recites “[a] method of treating or preventing gastrointestinal dysfunction in a subject in need thereof” via administering to the subject a DGAT1 inhibitor, “whereby symptoms of the gastrointestinal dysfunction are reduced”.
In claim 2, Applicant further defines the gastrointestinal dysfunction as constipation. 
In claims 3-4, Applicant further defines the constipation as, e.g., OIC.
In claim 11, Applicant recites “[a] method of treating or preventing opioid-induced constipation in a subject in need thereof” via “administering to the subject a pharmaceutical composition comprising a DGAT1 inhibitor”. 
Applicant’s method of claim 1 requires the administration of a DGAT1 inhibitor to a subject in need of prevention of gastrointestinal dysfunction (further defined in claim 2 to constitute constipation, and claims 3-4 to be, specifically, OIC) to yield the recited therapeutic objective of preventing the gastrointestinal dysfunction. Applicant’s method of claim 11 requires the administration of a DGAT1 inhibitor to a subject in need of prevention of OIC to yield the recited therapeutic objective of preventing OIC. As any subject is reasonably in need of prevention of gastrointestinal dysfunction, particularly OIC – including the subjects of the ‘012 method – and further in view of the fact that neither claim 1 nor claim 11 actually explicitly requires that the subject is receiving opioid therapy, the resultant effect of preventing OIC must necessarily yield from the practice of the ‘012 method. This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112.
MPEP §2112 states that, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, as long as the function and/or property is reasonably expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment... is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
In claims 6 and 14, Applicant limits the DGAT1 inhibitor to a small molecule. 
In claims 7 and 15, Applicant limits the DGAT1 inhibitor to pradigastat. 
In claims 10 and 18, Applicant limits the subject to a human.
‘012 recites the administration of the DGAT1 inhibitor pradigastat to human subjects with FCS.
This is a non-provisional nonstatutory double patenting rejection.

	7.	Claims 1-5, 7, 10-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,224,590 B2.
	‘590 recites a method of treating OIC in a subject in need thereof comprising administering to the subject a pharmaceutical composition comprising trans-4-(4-(5-((6-(trifluoromethyl)pyridine-3-yl)amino)pyridine-2-yl)phenyl)cyclohexane acetic acid (also known as pradigastat) or a pharmaceutically acceptable salt or ester thereof (patent claims 1, 5). ‘590 further recites that the subject is receiving treatment with opioids (patent claims 2, 6) or that the subject is conjointly administered an opioid (patent claims 3, 7). ‘590 further recites that the subject is a human (patent claims 4, 8). 
	This is a non-provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1-18 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 9, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §211.05 states that “the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.”
        2 Loperamide is a mu-opioid receptor agonist and, therefore, reasonably constitutes a model of constipation that would be induced by opioid therapy. 
        3 At p.64 of Bose et al., Ex.1-62 provides the structure for this exemplified species of DGAT1 inhibitor, which is structurally identical to Applicant’s DGAT1 inhibitor identified as “Compound 9” at p.7 of the as-filed specification and, therefore, constitutes a teaching of the specific DGAT1 inhibitor of instant claim 8.
        4 Applicant should note that the structure provided in Meyers et al. to further define the chemical name is identical to that of Applicant’s pradigastat, as set forth at p.5 of the as-filed specification, but for the fact that Meyers’ compound is in the form of a sodium salt. 
        5 Applicant should note that the chemical structure provided in claim 7 of the ‘451 patent is identical to the structure provided at p.5 of Applicant’s as-filed specification for pradigastat. Accordingly, the cited ‘451 claims are directed to pradigastat per se.
        
        6 Applicant should note that the structure provided in Meyers et al. to further define the chemical name is identical to that of Applicant’s pradigastat, as set forth at p.5 of the as-filed specification, but for the fact that Meyers’ compound is in the form of a sodium salt. 
        7 As noted in Applicant’s claim 7, this compound of the ‘012 claims is also known as pradigastat.